Citation Nr: 0605657	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  98-11 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for rheumatic 
myocarditis with hypertension, mitral valve prolapse and 
chest pain, currently rated as 30 percent disabling.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1975.

The issue of entitlement to an increased rating for rheumatic 
myocarditis with hypertension, mitral valve prolapse and 
chest pain is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  The Board remanded this matter in 
August 2000 so that additional evidence could be developed.  
In May 2005, the RO assigned a 30 percent rating to the 
veteran's rheumatic myocarditis with mitral valve prolapse 
and chest pain.

The RO is also shown to have assigned a separate rating for 
hypertension in May 2005.  The Board notes that hypertension 
was included as part of the claimed disorder in March 1997, 
to which the veteran expressed his disagreement as to the 
rating assigned.  Hence, the rating warranted for 
hypertension is also included on the title page of this 
remand.  

The Board also remanded two other matters in August 2000; 
namely, entitlement to service connection for a psychiatric 
disorder secondary to rheumatic myocarditis with 
hypertension, mitral valve prolapse and chest pain; and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In May 2005, service connection for a panic disorder and 
entitlement to a TDIU were granted.  Accordingly, the Board 
concludes that these two appeals have been resolved.

In August 2000, the Board observed that at an April 2000 
hearing before the undersigned, the veteran appeared to raise 
claims of entitlement to service connection for fractured 
ribs secondary to bilateral knee disorders, and entitlement 
to service connection for narcolepsy secondary to a heart 
disability.  The Board noted that neither of those claims had 
been developed for appellate review, and referred them to the 
RO for appropriate action.  Unfortunately, no action has been 
undertaken since August 2000.  As such, these two matters are 
again referred to the RO for immediate action.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In February 2005, the veteran informed VA that he had 
undergone heart surgery (cardiac catherization) in March 2004 
at the VA Medical Center (VAMC) in Cleveland, Ohio.  While 
some records, including those dated in 2003, from the 
Cleveland VAMC were subsequently associated with the claim 
files, those associated with the reported March 2004 surgery 
were not.  Accordingly, further development is required.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran's heart disorder is currently evaluated as 30 
percent disabling by analogy under 38 C.F.R. §§ 4.20, 4.104, 
Diagnostic Code (Code) 7000 (2005).  The criteria for ratings 
higher than 30 percent require findings as to workloads in 
terms of METs, and as to left ventricular function with 
ejection fraction.  Note (2) under 38 C.F.R. § 4.104 explains 
that when the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples) that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
may be used.  

Unfortunately, while echocardiogram results were associated 
with the report of VA heart examination afforded the veteran 
in February 2005, clinical findings concerning the METs level 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops were not included.  In order to evaluate the 
veteran's cardiac disorder under Code 7000 compete clinical 
findings, including those relating to MET levels, are 
necessary and essential to making an accurate rating 
determination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hence, the record is inadequate for rating purposes.  
See 38 C.F.R. § 4.2.

Finally, as mentioned, the RO in May 2005 granted a separate 
rating for hypertension.  While compensation has not yet been 
assigned, it is not clear why the separate rating assigned 
for hypertension does not violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2005).  Accordingly, the RO 
should provide appropriate reasons and bases explaining their 
action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain records from the 
Cleveland VAMC dated in March 2004 
pertaining to treatment for any cardiac-
related treatment, including 
catherization.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Then, the RO should schedule the 
veteran for a VA cardiovascular 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the appellant's 
service-connected rheumatic myocarditis, 
hypertension, mitral valve prolapse, and 
chest pain.  The claim folders are to be 
made available for the examiner to 
review.  All indicated studies, including 
exercise stress testing, must be 
performed unless medically 
contraindicated.  All findings should be 
reported in detail.  If any test is 
medically contraindicated that fact and 
the reasons why it is contraindicated 
must be explained in writing.  In 
accordance with the latest AMIE work 
sheets for heart disorders, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any heart disorder.  The 
examiner must provide specific findings 
as to any left ventricular dysfunction 
and the appellant's current ejection 
fraction.  The examiner must also provide 
specific findings as to the workload in 
METs at which time the appellant develops 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If the appellant has no 
objective evidence of any organic 
cardiovascular disability that fact must 
be noted and an explanation provided to 
support such a finding.  A complete 
rationale for any and all opinions 
expressed must be provided.

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

